Title: To George Washington from William McLeod, 10 September 1779
From: McLeod, William
To: Washington, George


        
          Sir
          Elizabeth Town [N.J.] Septr 10th 1779
        
        The purpose of this letter is to signify to your Exellency that I am a Capt. in the Royal Artillery, and at the end of last war being indulged with his Majesty’s leave to retire on my pay, have ever Since resided in this Town, where at the beginning of the present Troubles I was made a Prisoner on parole to continue my residence here as usule or else where in Jersey: till exchang’d or releas’d by order of the Commander in Chief of the American army: having no other means to suport my self and family than by Drawing my pay from England therefor hope your Excellency will be pleasd to favour me with Permission to pass to New york for a few days to negotiat bills of Exchange for that purpose, and leave to bring out with me a few Necessaries which myself and family are much in Need of. I am Sir your Excellencys mos Obedt Sevt
        
          Wm McLeod
        
      